Citation Nr: 1022494	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  05-06 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for 
residuals of a right middle finger injury from January 1, 
2004 to June 7, 2004.  

2.  Entitlement to an evaluation higher than 40 percent for 
residuals of a right middle finger injury from June 8, 2004 
to December 31, 2005.  

3.  Entitlement to an evaluation higher than 10 percent for 
residuals of a right middle finger injury from January 1, 
2006, to include restoration of the prior 40 percent rating.  

4.  Entitlement to an initial compensable evaluation for a 
service-connected residual surgical scar, right middle 
finger.  


REPRESENTATION

Appellant represented by:	Stacy A. Tromble, Esq.   


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to 
October 1957 and from July 1958 to July 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
from September 2003 and February 2004 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  The Veteran perfected an appeal, 
and the Board issued a decision denying the benefits sought 
in May 2007.  In March 2009, the United States Court of 
Appeals for Veterans Claims (Court) granted a Joint Motion to 
Remand the Board's decision.  The case has been returned to 
the Board for further adjudication.  

The Board notes that, pursuant to an April 1995 VA Form 21-
22, the Veteran was originally represented by Veterans of 
Foreign Wars of the United States (VFW).  The Veteran revoked 
this appointment in July 2009.  In May 2009, the Veteran 
filed a VA Form 21-22a, appointing Stacy A. Tromble, Esq. as 
his representative.  Accordingly, the Board recognizes the 
change in representation.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its May 2007 decision, the Board determined that increased 
evaluations were not warranted for any of the issues on 
appeal.  The Board also found that a June 2005 VA examination 
was adequate for rating purposes.  

In the February 2009 Joint Motion for Remand, the parties 
determined that the Board gave insufficient reasons and bases 
in its decision, including failing to address deficiencies in 
the VA examinations relied upon in making its determination.  
See Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  
Specifically, neither the Board nor the June 2005 VA examiner 
addressed evidence of neurological manifestations of the 
Veteran's right middle finger disorder.  

Further, the parties found that the Board's analysis of a 
separate rating for the Veteran's residual scar of the right 
middle finger was deficient.  Specifically, the record shows 
that the RO requested that the August 2003 VA examiner report 
findings related to the scar.  When the examiner failed to 
discuss the surgical scar, the RO determined that an 
examination of the residual scar should be scheduled.  
However, the record shows that the August 2003 examiner wrote 
only a brief addendum, stating that the Veteran's scar was 
not painful or tender.  In the Joint Motion for Remand, the 
parties noted the Board's apparent error under Barr v. 
Nicholson in failing to return the August 2003 examination as 
inadequate for rating purposes.  See Barr, 21 Vet. App. 303, 
312 (2007).  

The parties instructed the Board to order a new VA 
examination conducted by a different VA examiner to evaluate 
fully the right middle finger and residual surgical scar.  
Accordingly, the Board finds that another VA examination is 
required before further adjudication.    

The Board also finds that the RO should make efforts to 
obtain all of the Veteran's VA medical center (VAMC) 
treatment records dated from March 2005 to the present.  


Accordingly, the case is REMANDED for the following actions:

1.  First, the RO should obtain and 
associate with the claims file any VAMC 
treatment records dating from March 2005 
to the present.   

2.  Next, the Veteran should be afforded a 
VA examination to evaluate the current 
severity of his right middle finger 
disorder and residual surgical scar.  All 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished.  The examination should 
comply with the following requirements:

a. The RO should make reasonable attempts 
to use a different medical examiner from 
the one who conducted the August 2003 and 
June 2005 examinations.

b. The examiner should evaluate both the 
neurological and orthopedic manifestations 
of the Veteran's disorder.  All findings, 
including any nerve damage present, should 
be discussed in detail.  

c. When discussing range of motions 
findings, the examiner should also discuss 
whether the Veteran has additional 
functional loss from his right middle 
finger disability and describe any pain, 
weakened movement, excess fatigability, 
and incoordination present in the finger, 
as required by 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

d. The examiner should perform a thorough 
evaluation of the Veteran's residual 
surgical scar of the right middle finger 
and report all findings in detail.  

e. The examination should include an 
assessment of whether and to what degree 
the Veteran's right middle finger injuries 
interfere with the overall functioning of 
the hand.  

f. A clear rationale for all opinions 
would be helpful, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  Since it is important that each 
disability be viewed in relation to its 
history, the claims file must be made 
available to the examiner for review.  

3.  Thereafter, the Veteran's claims on 
appeal should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


